                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROBERT FINBAR BROWN,                                    CASE NO. C16-0626-JCC
10                             Plaintiff,                    ORDER
11          v.

12   PEACEHEALTH ST. JOSEPH HOSPITAL, et
     al.,
13
                               Defendants.
14

15

16          This matter comes before the Court on Plaintiff’s motion for relief from a final judgment

17   (Dkt. No. 34). Having thoroughly considered the parties’ briefing and the relevant record, the

18   Court hereby DENIES the motion for the reasons explained herein.

19          The facts of this case have been detailed in a previous order and the Court will not repeat

20   them here. (See Dkt. No. 24.) On August 25, 2016, the Court dismissed Plaintiff’s claims with

21   prejudice and entered judgment against Plaintiff. (Dkt. Nos. 24, 25.) The Court’s dismissal was

22   affirmed by the Ninth Circuit. (Dkt. No. 33.) On February 5, 2019, Plaintiff filed a motion for

23   relief from a final judgment, pursuant to Federal Rule of Civil Procedure 60(b). (Dkt. No. 34.)

24   On February 19, 2019, Plaintiff filed another motion for relief from a final judgment, pursuant to

25   Federal Rule of Civil Procedure 60(b), which is largely the same as the original motion. (Dkt.

26   No. 41.)


     ORDER
     C16-0626-JCC
     PAGE - 1
 1          Federal Rule of Civil Procedure 60(b) gives the Court discretion to relieve a party from a

 2   final judgment or order if that party moves for relief “within a reasonable time” and

 3   demonstrates any of six enumerated grounds for such relief. Fed. R. Civ. P. 60(b), (c).

 4   Construing his motion broadly, Plaintiff’s motion alleges two grounds for relief—mistake and

 5   fraud. (See Dkt. Nos. 34, 41.) However, Plaintiff has failed to make a timely request for relief on

 6   the basis of alleged mistake or fraud. Rule 60(c) specifies that the “reasonable time” during

 7   which a party may move for relief on the grounds of mistake or fraud is limited to one year after

 8   entry of the order or judgment. Fed. R. Civ. P. 60(c)(1). The Court has no discretion to extend
 9   that time. See Fed. R. Civ. P. 6(b)(2). Plaintiff’s motion, based on allegations of fraud and
10   mistake, was filed on February 5, 2019, over two years after judgment was entered on August 25,
11   2016. (See Dkt. No. 34.) Plaintiff’s motion is therefore untimely. For the foregoing reasons,
12   Plaintiff’s motion for relief from a final judgment (Dkt. No. 34) is DENIED.
13          DATED this 5th day of March 2019.




                                                           A
14

15

16
                                                           John C. Coughenour
17                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C16-0626-JCC
     PAGE - 2
